Citation Nr: 0931347	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  05-14 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
including as secondary to the Veteran's service-connected 
history of dengue fever.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1943 until 
March 1946.  


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  

The Board notes that the September 2004 Notice of 
Disagreement in regards to the September 2004 bilateral 
hearing loss rating decision also disagreed with an April 
2004 rating decision denying service connection for dengue 
fever, a sinus disorder, and sleep apnea.  However, service 
connection for history of dengue fever was granted in March 
2005 and no Substantive Appeal was filed in regards to the 
sinus disorder and sleep apnea claims.  As such, those claims 
are not currently before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence of record does not show that the 
Veteran's bilateral hearing loss is related to his active 
military service, and is not due to his service-connected 
history of dengue fever.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral hearing loss, including as secondary to his 
service-connected history of dengue fever, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 3.385 
(2008).



[Continued on the next page] 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  


Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2004 that fully addressed 
all three notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
letter informed him that his service connection claim must be 
supported by evidence indicating a current disability, 
evidence that the injury or disease was incurred or 
aggravated during service, and medical evidence of a nexus 
between the current disability and the in-service injury or 
disease.  He was also informed that VA would seek to provide 
federal records.   Finally, he was informed that it was his 
responsibility to support his claim with appropriate 
evidence, though VA would help him obtain records from any 
non-federal sources.
 
With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Although the notice provided addressing the rating criteria 
and effective date provisions were not provided until March 
2006, the claim was were subsequently readjudicated in a July 
2007 Supplemental Statement of the Case.  Thus any timing 
error was cured by the readjudication of the claim.

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
identified private medical records.  The Veteran has 
submitted medical records.  In addition, he was afforded a VA 
medical examination in June 2007, which provided specific 
medical opinions pertinent to the issue on appeal.  Although 
private audio evaluations are of record, they are in a graph 
format and have not been converted to proper numerical form.  
Thus, it is not clear from the report whether the Veteran has 
hearing loss as defined by 38 C.F.R. § 3.385.  However, the 
subsequent June 2007 VA examination provided information 
indicating that the Veteran does have hearing loss under VA 
standards.  As such, conversion of the previously dated 
graphs is unnecessary as the Veteran has already been found 
to have hearing loss for VA purposes.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  That an injury or event occurred in service alone is 
not enough.  There must be chronic disability resulting from 
that injury or event. If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection can also be found for any disease 
diagnosed after discharge, if all the evidence establishes it 
was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection can also be granted when a disability is 
the proximate result of or due to a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additionally, the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service connected disability.  Id.

Bilateral Hearing Loss

The Veteran has claimed, in a statement received in May 2004, 
that he has a hearing impairment, including as due to his in-
service dengue fever. 

Other than a single July 26 (year not stated) service 
treatment record indicating that the Veteran had 
nasopharyngitis and complained of deafness, his service 
treatment records generally do not indicate any treatment for 
hearing loss.   Additionally, his March 1946 separation 
record found him to have normal hearing under a whispered 
voice examination.  Furthermore, the March 1946 examiner 
noted that the Veteran had a history of dengue fever in 1944, 
but found that it would not result in disability.

The record is silent for decades following the Veteran's 
discharge from service as to any complaints of, or treatment 
for, bilateral hearing loss.  The first record of a hearing 
problem is a January 1974 record from Dr. A.M.B.  Subsequent 
private medical records generally indicate that the Veteran 
has hearing loss; however, none of the private medical 
records provide any medical opinions as to the etiology of 
the hearing loss.  

One record from Dr. A.M.B., which appears to have been made 
in January 1974 based on the documentation surrounding it, 
noted that the Veteran complained of head trouble since 1961, 
including his head stopping up and trouble hearing.   
Additionally, a May 1993 private medical record, from the 
Audiology and Hearing Clinic, noted that the Veteran has had 
hearing loss for 20 years.

VA outpatient treatment records generally indicate that the 
Veteran received treatment for his hearing loss, including 
the provision of hearing aids.  

A VA examination was provided to the Veteran on June 11, 
2007.  The Veteran reported working as a forklift operator in 
the motor pool in service, that he contracted dengue fever, 
and that he believed that his in-service dengue fever was the 
cause of his hearing loss.  The Veteran reported that he 
could hear, but does not understand.  He had difficulty 
understanding in all situations.  

The June 11, 2007 VA examiner reported that the Veteran had 
in-service noise exposure from the forklift and other 
equipment.  Post-service, the Veteran worked as a forklift 
operator and tractor operator.  He also worked at an Army 
depot, which he reported as being even noisier than the 
military, and as a mechanic and bug man; he denied any other 
occupational or recreational exposure.  


The threshold results, in decibels, were as follows: 




HERTZ




500
1000
2000
3000
4000
AVERAGE
RIGHT
40
60
70
65
90
71
LEFT
50
65
70
70
100
76

Speech recognition under the Maryland CNC Word List was 32 
percent for the right ear and 24 percent for the left ear.  
The examiner found mild to profound right ear sensorineural 
hearing loss and moderate to profound left ear sensorineural 
hearing loss.  Normal middle ear function was also found at 
the time of examination.

A VA medical doctor was also consulted on June 24, 2007, and 
included a review of the claims file.  The examiner noted 
that the Veteran had a febrile illness in 1944, reported as 
due to dengue fever.  The examiner noted no reports of 
hearing loss in the service treatment records and further 
opined that if his fever caused his hearing loss, it would be 
expected to have developed at that time.  There was also no 
mention of hearing loss upon his separation, though the 
whispered voice examination was not a sensitive test.  The 
examiner further noted that a 1974 private medical record 
noted he had slightly below normal bilateral hearing loss.  
There was no documentation of when that hearing loss began.  
The examiner opined that the lack of documented evidence of 
hearing loss until 30 years after his febrile illness makes 
it unlikely that the Veteran's hearing loss was due to that 
febrile illness, dengue fever.

The June 11, 2007 VA examination report indicated that the 
Veteran met the threshold requirements for impaired hearing 
under VA standards. 38 C.F.R. § 3.385.  However, the June 24, 
2007, VA examiner specifically found his current hearing loss 
less likely than not due to dengue fever.  Furthermore, that 
VA examiner noted that the Veteran did not have documented 
evidence of hearing loss for decades following his discharge 
from service.

The Veteran's service treatment records similarly indicate 
that he had normal hearing throughout service.  Although he 
did have one complaint of deafness during illness, no 
additional complaints of, or treatment for, hearing loss were 
documented and his March 1946 separation examination found 
his hearing to be normal.  The March 1946 examiner further 
noted that although the Veteran had had dengue fever in 
service, it would not result in a disability.  Furthermore, 
the record indicates that the Veteran did not make any 
complaints of, or seek treatment for, hearing loss for 
decades following his service.  Private medical records, 
including a January 1974 record from Dr. A.M.B. and a May 
1993 one from the Audiology and Hearing Clinic, further 
indicate that the Veteran reported his hearing loss as having 
developed following his discharge from service.  Finally, the 
June 24, 2007, VA examiner found the Veteran's hearing loss 
to be less likely than not to be due to his in-service dengue 
fever.  Thus, no medical evidence is of record indicating 
that the Veteran has hearing loss due to service or due to 
his service-connected history of dengue fever.

The only other evidence provided as to the Veteran's claim is 
his belief that his bilateral hearing loss is due to service 
or his service-connected history of dengue fever.  Although 
the Veteran can provide testimony as to his own experiences 
and observations, the factual question of if the Veteran's 
bilateral hearing loss can be attributed to his in-service 
experiences is a medical question, requiring a medical 
expert.  The Veteran is not competent to render such an 
opinion. Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
The Veteran does not have the requisite special medical 
knowledge necessary for such opinion evidence. 

The only competent medical evidence of record regarding the 
Veteran's claim indicates that the Veteran does not bilateral 
hearing loss due to service or secondary to his service-
connected history of dengue fever.  As the preponderance of 
the evidence of record is against the claim, the benefit of 
the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991).  The Veteran's claim for service 
connection for bilateral hearing loss is denied. 




								[Continued on Next 
Page]
ORDER

Service connection for bilateral hearing loss, including as 
secondary to his service-connected history of dengue fever, 
is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


